Exhibit 10.4

 

 

MYR GROUP INC.

 

RESTRICTED STOCK UNITS AWARD AGREEMENT

(Director)

 

This AGREEMENT (this “Agreement”) is made as of ______, 2017, by and between MYR
Group Inc., a Delaware corporation (the “Company”), and [                  ]
(the “Grantee”).

 

1.Grant of Restricted Stock Units. Pursuant to the MYR Group Inc. 2017 Long-Term
Incentive Plan (the “Plan”) and subject to the terms and conditions thereof and
the terms and conditions hereinafter set forth, the Company has granted, as of
______, 2017 (the “Date of Grant”), to the Grantee [       ] Restricted Stock
Units.

 

2.Rights of the Grantee. Each Restricted Stock Unit, upon becoming vested before
its expiration, represents a right to receive payment in the form of one (1)
share of Common Stock. Restricted Stock Units are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Company by virtue of this Award. The
Restricted Stock Units subject to this Agreement have been awarded to the
Grantee in respect of services to be performed by the Grantee during the vesting
period.

 

3.Restrictions on Transfer. The rights to the Restricted Stock Units may not be
transferred, assigned or subject to any encumbrance, pledge or charge; provided,
however, that the Grantee’s rights with respect to the Restricted Stock Units
may be transferred by will or pursuant to the laws of descent and distribution.
Any purported transfer in violation of the provisions of this Section 3 shall be
void, and the other party to any such purported transaction shall not obtain any
rights to or interest in the Restricted Stock Units.

 

4.Vesting of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, the Restricted Stock Units shall vest in accordance with
the vesting schedule set forth on Exhibit A hereto provided the Grantee remains
a member of the Board until the applicable vesting date(s) listed on Exhibit A
(or as otherwise provided in Section 5 of the Agreement).

 

5.Accelerated Vesting. Notwithstanding the provisions of Section 4 hereof, the
Restricted Stock Units covered by this Agreement shall become immediately vested
in full if (1) a Change in Control occurs while the Grantee is a member of the
Board or (2) the Grantee resigns from the Board or otherwise ceases serving on
the Board before the end of his or her elected term as a Director and such
resignation was not the result of the Grantee’s breach of his or her fiduciary
duty to the Company, as determined by the Board, in its sole discretion.

 



1 

 

 

6.Payment of Restricted Stock Units. Payment of Restricted Stock Units subject
to this Agreement shall be made to the Grantee as soon as practicable following
the time such units have vested pursuant to Sections 4 or 5 hereof. Except as
provided in the next sentence, payment shall be made as soon as administratively
practicable following (but no later than thirty (30) days following) the date
that the Restricted Stock Units vest pursuant to Sections 4 or 5 hereof. To the
extent applicable, if the Restricted Stock Units become payable on the Grantee’s
“separation from service” with the Company and its Subsidiaries within the
meaning of Section 409A(a)(2)(A)(i) of the Code, the Grantee is a “specified
employee” as determined pursuant to procedures adopted by the Company in
compliance with Section 409A of the Code, and the amount payable hereunder
constitutes a “deferral of compensation” (within the meaning of Section 409A of
the Code), then payment for the Restricted Stock Units shall be made on the
earlier of the first day of the seventh month after the date of the Grantee’s
“separation from service” with the Company and its Subsidiaries within the
meaning of Section 409A(a)(2)(A)(i) of the Code or the Grantee’s death. Payment
shall be in the form of one (1) share of Common Stock for each vested Restricted
Stock Unit. Payment shall be subject to mandatory net settlement withholding for
taxes. To the extent that the Company is required to withhold any federal,
state, provincial, local or foreign taxes in connection with any delivery of
shares of Common Stock to the Grantee, and the amounts available to the Company
for such withholding are insufficient, it shall be a condition to the receipt of
such delivery that the Grantee shall pay such taxes by the Company’s retention
of a portion of the shares of Common Stock otherwise deliverable to the Grantee.
The shares so retained shall be credited against such withholding requirement at
the fair market value on the date of such delivery. In no event, however, shall
the Company retain shares for payment of taxes in excess of required minimum tax
withholding rates.

 

The Grantee acknowledges that, regardless of any action taken by the Company,
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”) is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company. The Grantee further acknowledges
that the Company (1) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, or the subsequent sale of shares of
Common Stock acquired pursuant to such settlement, and (2) does not commit to
and is under no obligation to structure the terms of the grant or any aspect of
the Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result.

 

Except to the extent provided by Section 409A of the Code and permitted by the
Board, no Common Shares may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement. The Company’s obligations to the
Grantee with respect to the Restricted Stock Units will be satisfied in full
upon the issuance of Common Shares corresponding to such Restricted Stock Units.

 



2 

 

 

7.Forfeiture/Expiration. Except to the extent the Restricted Stock Units covered
by this Agreement have vested pursuant to Sections 4 or 5 hereof, the Grantee’s
right to retain the Restricted Stock Units covered by this Agreement shall be
forfeited automatically and without further notice on the date that the Grantee
ceases to be a member of the Board for any reason other than as described in
Section 5 and, if not previously vested and paid or forfeited, shall expire
immediately after the third anniversary of the Date of Grant (i.e., the last
vesting date).

 

8.Restrictive Covenants. If the Grantee engages in any conduct in breach of any
noncompetition, nonsolicitation or confidentiality obligations to the Company
under any agreement, policy or plan, then such conduct shall also be deemed to
be a breach of the terms of the Plan and this Agreement. Upon such breach, the
Grantee’s right to retain the Restricted Stock Units covered by this Agreement
shall be forfeited automatically and without further notice and, if and to the
extent any Restricted Stock Units covered by this Agreement have vested pursuant
to Sections 4 or 5 within a period of 18 months prior to such breach, the
Grantee shall be required to return to the Company, upon demand, any shares paid
to the Grantee in settlement of the Restricted Stock Units (or the net proceeds
of any sales of such shares). For purposes of this Section 8, net proceeds shall
mean the amount realized upon the disposition of the shares, less any applicable
taxes withheld by the Company.

 

9.Recovery of Restricted Stock Units. If (a) the Company restates any part of
its financial statements for any fiscal year or years during which the
Restricted Stock Units covered by this Agreement have been granted due to
material noncompliance with any financial reporting requirement under the U.S.
securities laws applicable to such fiscal year or years (a “Restatement”) and
(b) the Compensation Committee (the “Committee”) of the Company’s Board of
Directors determines that the Grantee is personally responsible for causing the
Restatement as a result of the Grantee’s personal misconduct or any fraudulent
activity on the part of the Grantee, then the Committee has discretion to, based
on applicable facts and circumstances and subject to applicable law, cause the
Grantee’s right to retain the Restricted Stock Units covered by this Agreement
to be forfeited automatically and without further notice and, if and to the
extent any Restricted Stock Units covered by this Agreement have vested pursuant
to Sections 4 or 5 within a period of 18 months prior to the Restatement, the
Grantee shall be required to return to the Company, upon demand, any shares paid
to the Grantee in settlement of the Restricted Stock Units (or the net proceeds
of any sales of such shares). For purposes of this Section 9, net proceeds shall
mean the amount realized upon the disposition of the shares, less any applicable
taxes withheld by the Company. Notwithstanding anything herein to the contrary,
the Grantee’s consent shall not be required for an amendment to this Agreement
that is deemed necessary by the Company to ensure compliance with the Dodd-Frank
Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) or any
regulations promulgated thereunder, including as a result of the implementation
of any recoupment policy the Company adopts to comply with the requirements set
forth in the Dodd-Frank Act.

 



3 

 

 

10.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Board acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions that
arise and to exercise its discretionary authority under the Plan in connection
with the grant of the Restricted Stock Units. The number of Restricted Stock
Units subject to this Agreement, and the other terms and conditions of this
award, are subject to mandatory adjustment as provided in Section 3.2 of the
Plan.

 

11.Miscellaneous. All decisions or interpretations of the Board with respect to
any question arising under the Plan or this Agreement shall be binding,
conclusive and final. The waiver by the Company of any provision of this
Agreement shall not operate as or be construed to be a subsequent waiver of the
same provision or of any other provision of this Agreement. The Grantee agrees
to execute such other agreements, documents or assignments as may be necessary
or desirable to effect the purposes of this Agreement. The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, notwithstanding any other provision of the Plan and
this Agreement, the Company shall not be obligated to issue any Common Stock
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law. To the extent applicable, it is intended that this Agreement
and the Plan comply with the provisions of Section 409A of the Code. This
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force or effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee). Any reference in this Agreement to Section
409A of the Code will also include any proposed, temporary or final regulations,
or any other guidance, promulgated with respect to such section by the U.S.
Department of the Treasury or the Internal Revenue Service.

 

12.Capitalized Terms. All capitalized terms used in this Agreement that are not
defined herein shall have the meanings given them in the Plan or resolutions
adopted by the Board authorizing grants made under this Agreement, unless the
context clearly requires otherwise.

 

15.Nature of Grant. Nothing in this Agreement will give the Grantee any right to
continue service as a Director with the Company or interfere in any way with the
right of the Company to terminate the service of the Grantee as a Director.
Furthermore, the Grantee acknowledges and agrees that (a) the grant of the
Restricted Stock Units to the Grantee is a voluntary, discretionary award and it
does not constitute a commitment to make any future awards, (b) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time, (c)
all decisions with respect to future Restricted Stock Units grants, if any, will
be at the sole discretion of the Company, (d) participation in the Plan is
voluntary, (e) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty, and (f) in consideration of the
grant of Restricted Stock Units, no claim or entitlement to compensation or
damages shall arise from termination of the Restricted Stock Units or diminution
in value of the Restricted Stock Units or shares of Common Stock received upon
vesting, including (without limitation) any claim or entitlement resulting from
termination of the Grantee’s service as a Director with the Company (for any
reason whatsoever and whether or not in breach of local laws) and the Grantee
hereby releases the Company and its Subsidiaries from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Grantee shall be deemed irrevocably to have waived the Grantee’s entitlement to
pursue such claim.

 



4 

 

 

16.Information. The Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data by and among, as applicable, the Company and its Subsidiaries and
affiliates, namely MYR Group Inc. (located in the United States) for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee hereby understands that the Company and
its Subsidiaries and affiliates hold (but only process or transfer to the extent
required or permitted by local law) the following personal information about the
Grantee: the Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, compensation,
nationality, position, any shares of Common Stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee hereby understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee’s country or elsewhere (including the United
States of America), and that the recipient’s country may have different data
privacy laws and protections than the Grantee’s country. The Grantee hereby
understands that the Grantee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Company’s human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
shares acquired upon vesting. The Grantee hereby understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan and in accordance with local law. The
Grantee hereby understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s human resources
representative. The Grantee hereby understands, however, that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee hereby
understands that the Grantee may contact the Company’s human resources
representative.

 



5 

 

 

17.Canada Notices.

 

Securities Law Notice. The Grantee is permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any (or any other broker acceptable to the Company), provided the
resale of shares of Common Stock acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the shares of Common
Stock are listed.

 

Foreign Asset Reporting Information. Foreign property (including shares of
Common Stock) held by Canadian residents must be reported annually on Form T1135
(Foreign Income Verification Statement) if the total value of such foreign
property exceeds C$100,000 at any time during the year. The Grantee should
consult with his/her tax advisor for additional details.

 

 

*       *       *

  

6 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, as of the day and year first above
written.

 



  MYR GROUP INC.               By:       Name:  Larry F. Altenbaumer    
Title:  Chairman of the Compensation Committee

  

The undersigned Grantee hereby acknowledges receipt of an executed copy of this
Agreement and accepts the right to receive any Restricted Stock Units or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

  



      Grantee       Date:   

 

 

7 

 

 

Exhibit A

 

Time Based Restricted Stock Units Vesting Schedule

 

Date Total Restricted Stock Units Vested ______, 2018   ______, 2019   ______,
2020  

 

 

8 

